AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON February 28, 2012 REGISTRATION NOS. 333-122901 811-21719 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO.218 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENT NO.225 [X] INVESTMENT MANAGERS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 803 West Michigan Street Milwaukee, WI 53233 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (414) 299-2295 Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and Address of Agent for Service) COPIES TO: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) of Rule 485; or [X] on March 1, 2012 pursuant to paragraph (b) of Rule 485; or [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485; [] on pursuant to paragraph (a)(1) of Rule 485; or [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Euro Pacific Funds · EuroPac International Value Fund - Class A (EPIVX) · EuroPac International Bond Fund - Class A (EPIBX) · EuroPac Hard Asset Fund - Class A (EPHAX) · EP China Fund - Class A (EPHCX) · EP Asia Small Companies Fund - Class A (EPASX) · EP Latin America Fund – Class A (EPLAX) PROSPECTUS March 1, 2012 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Euro Pacific Fund s Each a series of the Investment Managers Series Trust (the “Trust”) The funds described in this Prospectus will be referred to i ndividually as a “Fund ” and collectively as the “Funds” Table of Contents SUMMARY SECTION 3 EuroPac International Value Fund 3 EuroPac International Bond Fund 8 EuroPac Hard Asset Fund 13 EPH China Fund 18 EP Asia Small Companies Fund 23 EP Latin America Fund 27 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES 31 EuroPac International Value Fund 31 EuroPac International Bond Fund 32 EuroPac Hard Asset Fund 33 EP China Fund 34 EP Asia Small Companies Fund 36 EP Latin America Fund 37 MANAGEMENT OF THE FUND 44 RULE 12B-1 PLAN 46 YOUR ACCOUNT WITH THE FUND 46 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES 57 DIVIDENDS AND DISTRIBUTIONS 57 FEDERAL INCOME TAX CONSEQUENCES 57 FINANCIAL HIGHLIGHTS 58 This Prospectus sets forth basic information about the Fund s that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is March 1, 2012 . 2 SUMMARY SECTION EuroPac International Value Fund Investment Objective The Fund’s investment objective is income and long term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” on page 46 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 4.50% Maximum deferred sales charge (load) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee $ 20 Overnight check delivery fee $15 Retirement account annual maintenance fee and full redemption fee requests Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.15% Distribution (Rule 12b-1) Fee 0.25% Other expenses 0. 48% Total annual fund operating expenses 1.88 % Fee waiver and/or expense reimbursements 1 (0. 13 %) Total annual fund operating expenses after fee waiver and/or expense reimbursements 1 1.75 % 1 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses, interest, taxes, dividend and interest expense on short positions, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.75% of average daily net assets of the Fund.This agreement is in effect until March 1, 201 3 , and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: EuroPac International Value Fund: One Year Three Years Five Years Ten Years $ 620 $1,002 $1,409 $ 2,542 3 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 27% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies located in Europe and the Pacific Rim.The Fund’s advisor considers a country to be part of Europe if it is part of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.In addition, under normal market conditions the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in non-US companies.The Fund will invest in large-, mid-, and small-capitalization companies that are considered by the Advisor to be value oriented and dividend paying companies.The Fund's investments in equity securities may also include preferred stock, convertible securities, warrants and options on equities and stock indices.The Fund may also invest in exchange-traded funds ("ETFs"). The Fund seeks to identify countries, and industries within those countries that are best positioned to perform relative to other countries and industries.In making this determination a number of considerations are taken into account such as expectations for change in valuation of foreign currency, changes in world demand for products or services, diversification of foreign trade practices, policy changes of the foreign government, and expectations for fundamental factors such as interest rates, inflation and GDP growth.Following selection of countries and industries, the Fund will use a bottom-up approach to select individual companies. A number of qualitative and quantitative factors are considered when selecting the companies such as dividend yield, valuation versus growth, capital structure, quality of management, corporate governance practices, liquidity, strengths and opportunities versus the peer group, and business specific risk. The Fund also seeks to identify companies with minimal revenue exposure to the U.S. markets.The Fund will generally hold 50 to 60 securities and seeks low portfolio turnover. Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.The Fund’s share price may be affected by a sudden decline in the market value of an investment, or by an overall decline in the stock market.In addition, the Fund’s investments may underperform particular sectors of the equity market or the equity market as a whole. Equity Securities Risk: T he value of the equity securities, of U.S. or non-U.S. issuers, held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests.The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund. Foreign Investment Risk . Foreign investment risks include foreign security risk, foreign currency risk and foreign sovereign risk.The prices of foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments, and changes in the regulatory environment of foreign countries.Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. The Fund’s investments in securities denominated in foreign currencies are subject to currency risk, which means that the value of those securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar.Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations.The payment of principal and 4 interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. Geographic Risk related to Europe. The Fund will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels. Unemployment in Europe has historically been high. Many Eastern European countries continue to move toward market economies, however, their markets remain relatively underdeveloped Geographic Risk related to Pacific Rim. The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of “emerging market” countries as compared to other regions of the world. Such emerging countries can be characterized as having less-developed legal and financial structures, over-extensions of credit, currency devaluations and restrictions, high inflation and unemployment. The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller companies which are inherently more volatile and less liquid than larger companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Emerging Market Risk. Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. Emerging market countries may have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed securities markets and legal systems.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems than the United States. Small or Mid-Cap Company Risk.Investments in securities of small and mid-sized companies may involve greater risks than investing in large capitalization companies because small and mid-sized companies generally have a limited track record and their shares tend to trade infrequently or in limited volumes. Additionally, investment in common stocks, particularly small and mid-sized company stocks, can be volatile and cause the value of the Fund’s shares to go up and down, sometimes dramatically Liquidity Risk. Due to a lack of demand in the marketplace or other factors, the Fund may not be able to sell some or all of the investments that it holds, or may only be able to sell those investments at less than desired prices. This risk may be more pronounced for the Fund’s investments in developing countries. Risks Affecting Specific Issuers. The value of an equity security may decline in response to developments affecting the specific issuer, even if the overall industry or economy is unaffected. These developments may include a variety of factors, such as management problems or corporate disruption, declines in revenues and increases in costs, and factors that affect the issuer’s competitive position. Preferred Stock Risk.The prices of preferred stocks typically respond to interest rate changes, decreasing in value if interest rates rise and increasing in value if interest rates fall. Convertible Securities Risk.The value of convertible securities may be affected by changes in interest rates, the creditworthiness of their issuers, and the ability of those issuers to repay principal and to make interest payments. 5 Warrants Risk.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.In addition, the price of the underlying security may not reach, or have reasonable prospects of reaching, a level at which the warrant can be exercised prudently. Options on Stock and Stock Indices Risk.The Fund may not fully benefit from or may lose money on options if changes in their value do not correspond as anticipated to changes in the value of the underlying securities.If the Fund is not able to sell an option held in its portfolio, it would have to exercise the option to realize any profit and would incur transaction costs upon the purchase or sale of the underlying securities.Ownership of options involves the payment of premiums, which may adversely affect the Fund’s performance. ETF Risk. Investing in one or more ETFs will generally expose the Fund to the risks associated with owning the underlying securities the ETF is designed to track and to management and other risks associated with the ETF itself.The potential lack of liquidity in an ETF could result in its value being more volatile than the underlying portfolio of securities.In addition, as an ETF investor the Fund will bear a proportionate share of an ETF’s fees and expenses, which may adversely affect the Fund’s performance. Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. Performance The table below illustrates how the Fund’s average annual total returns for the period indicated compare with the MSCI World Ex USA Value Index which the Fund’s advisor considers to be a standard performance benchmark for the Fund’s relative performance. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.Europacfunds.com. Annual Total Return For each calendar year at NAV Highest Calendar Quarter Return at NAV 5.79% Quarter Ended 12/31/2011 Lowest Calendar Quarter Return at NAV -20.65 % Quarter Ended 9/30/2011 6 Average Annual Total Returns as of December 31, 2011 One Year Since Inception (Annualized) (April 7, 2010) Return Before Taxes -16.75% -5.05% Return After Taxes on Distributions* -17.03% -5.34% Return After Taxes on Distributions and Sale of Fund Shares* -13.13% -2.80% MSCI World Ex USA Value Index (does not reflect deduction for fees, expenses or taxes) -11.69% -5.40% * After-tax returns are calculated using the historical highest individual federal marginal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The Morgan Stanley Capital International (MSCI) World Ex USA Value Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the United States. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) Portfolio Manager James Nelson, CFA, Portfolio Manager, has been the portfolio manager of the Fund since its inception on April 7, 2010. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 7 EuroPac International Bond Fund Investment Objective The Fund’s investment objective is current income and capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” on page 46 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 4.50% Maximum deferred sales charge (load) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee $ 20 Overnight check delivery fee $15 Retirement account annual maintenance fee and full redemption fee requests Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 0.60% Distribution (Rule 12b-1) Fee 0.25% Other expenses1 0. 51 % Total annual fund operating expenses 1.36 % Fee waiver and/or expense reimbursements 1 (0. 21 %) Total annual fund operating expenses after fee waiver and/or expense reimbursements 1 1.15 % 1 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses ( excluding any acquired fund fees and expenses, interest, taxes, dividend and interest expense on short positions, brokerage commissions and extraordinary expenses such as litigation expenses ) do not exceed 1.15% of average daily net assets of the Fund.This agreement is in effect until March 1 , 201 3 , and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: EuroPac International Bond Fund: One Year Three Years Five Years Ten Years $ 562 $842 $1,142 $ 1,994 8 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the period from November 15, 2010, to October 31, 2011, the Fund’s portfolio turnover rate was 8% of the average value of its portfolio Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities of issuers located in Europe and the Pacific Rim.The Fund’s advisor considers a country to be part of Europe if it is part of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.Fixed income securities in which the Fund may invest include debt obligations of developed and emerging market governments, their agencies and instrumentalities, asset-backed securities, investment grade and non-investment grade corporate debt obligations, and convertible bonds.Corporate debt obligations include corporate bonds, debentures, notes and other similar instruments.Investment grade fixed income securities include securities rated BBB- or higher by Standard & Poor's Corporation ("S&P") or Baa3 or higher by Moody's Investors Service, Inc. ("Moody's") or, if unrated by S&P or Moody's, determined by the Fund’s advisor to be of comparable quality.Although the Fund may invest in fixed income securities rated in any category, it will primarily invest in investment grade securities.The Fund may invest in securities, including sovereign debt securities, denominated in U.S. dollars or in foreign currencies. The securities in which the Fund invests may pay interest at fixed rates, variable rates, or subject to reset terms. In addition, these securities may make principal payments that are fixed, variable or both. There is no limit on the maturity of any security held by the Fund.Although the Fund’s advisor expects to maintain an intermediate- to long-term weighted average maturity for the Fund, there are no maturity restrictions on the overall portfolio or on individual securities.In addition, the Fund may use derivatives, such as forward contracts and currency and interest rate swaps, as a hedge (to offset risks associated with an investment, currency exposure, or market conditions) and to earn income and enhance returns. The Fund’s advisor will first select foreign currency compositions based on an evaluation of various macroeconomic factors including, but not limited to, relative interest rates, exchange rates, monetary and fiscal policies, and trade and current account balances.Once the advisor establishes currency compositions, it will then select fixed income securities that it believes offer attractive income and/or capital appreciation potential with a reasonable level of risk. The Fund generally invests where relative combinations of fixed-income returns and currency exchange rates appear attractive.The Fund’s advisor may sell securities for a variety of reasons, but in most cases it will be to adjust the portfolio’s average maturity, credit quality or yield, or to change geographic or currency exposures. Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk of Fixed Income Securities.The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments.Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities.The Fund’s debt security investments may underperform particular sectors of the debt market or the debt market as a whole. Foreign Investment Risk.Foreign investment risks include foreign security risk, foreign currency risk and foreign sovereign risk.The prices of foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments, and changes in the regulatory environment of foreign countries.Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. The Fund’s investments in securities denominated in foreign currencies 9 are subject to currency risk, which means that the value of those securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar.Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations.The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. Geographic Risk related to Europe. The Fund will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels. Unemployment in Europe has historically been high. Many Eastern European countries continue to move toward market economies, however, their markets remain relatively underdeveloped Geographic Risk related to Pacific Rim. The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of “emerging market” countries as compared to other regions of the world. Such emerging countries can be characterized as having less-developed legal and financial structures, over-extensions of credit, currency devaluations and restrictions, high inflation and unemployment. The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller companies which are inherently more volatile and less liquid than larger companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Emerging Market Risk.Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. Emerging market countries may have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed securities markets and legal systems.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems than the United States. Credit Risk.An issuer of a debt security or counterparty could suffer an adverse change in financial condition that results in a payment default, security downgrade, or inability to meet a financial obligation. Interest Rate Risk.Changes in interest rates will affect the value of the Fund’s investments in fixed income securities and preferred stock.Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Liquidity Risk.Due to a lack of demand in the marketplace or other factors, the Fund may not be able to sell some or all of the investments that it holds, or may only be able to sell those investments at less than desired prices. This risk may be more pronounced for the Fund’s investments in developing countries. High Yield (“Junk”) Bond Risk.High yield bonds involve greater risks of default, downgrade, or price declines and are more volatile than investment-grade securities. Derivatives Risk.To the extent the Fund uses futures, swaps, and other derivatives, it is exposed to additional volatility and potential losses resulting from leverage. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. 10 Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. Performance The table below illustrates how the Fund’s average annual total returns for the period indicated compare with the Citigroup Non USD World Government Bond Index which the Fund’s advisor considers to be a standard performance benchmark for the Fund’s relative performance. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.Europacfunds.com. Annual Total Return For each calendar year at NAV Highest Calendar Quarter Return at NAV 3.77% Quarter Ended 6/30/2011 Lowest Calendar Quarter Return at NAV -6.74% Quarter Ended 9/30/2011 Average Annual Total Returns as of December 31, 2011 One Year Since Inception (Annualized) (November 15, 2010) Return Before Taxes -4.92% -2.85% Return After Taxes on Distributions* -5.69% -3.57% Return After Taxes on Distributions and Sale of Fund Shares* -1.24% 0.45% Citigroup Non USD World Government Bond Index (does not reflect deduction for fees, expenses or taxes) 5.17% 4.19% * After-tax returns are calculated using the historical highest individual federal marginal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The Citigroup Non-U.S. Dollar World Government Bond Index is an index of fixed rate government bonds with a maturity of one year or longer and amounts outstanding of at least U.S. $25 million. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) 11 Portfolio Manager James Nelson, CFA, Portfolio Manager, has been the portfolio manager of the Fund since its inception on November 15, 2010. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing in such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 12 EuroPac Hard Asset Fund Investment Objective The Fund’s investment objectives areappreciation of capital and protection against inflation and secondarily current income. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” on page 46 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 4.50% Maximum deferred sales charge (load) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account annual maintenance fee and full redemption fee requests Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.15% Distribution (Rule 12b-1) Fee 0.25% Other expenses1 2.07 % Acquired fund fees and expenses1 0. 10 % Total annual fund operating expenses 3.57 % Fee waiver and/or expense reimbursements2 ( 1.72 %) Total annual fund operating expenses after fee waiver and/or expense reimbursements 1, 2 1.85 % 1 The total annual fund operating expenses and net operating expenses do not correlate to the ratio of expenses to average net assets appearing in the financial highlights table, which reflects only the operating expenses of the Fund and does not include acquired fund fees and expenses. 2 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses ( excluding any acquired fund fees and expenses, interest, taxes, dividend and interest expense on short positions, brokerage commissions and extraordinary expenses such as litigation expenses ) do not exceed 1.75% of average daily net assets of the Fund.This agreement is in effect until March 1 , 2013 , and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: EuroPac Hard Asset Fund: One Year Three Years Five Years Ten Years $ 620 $1,315 $2,031 $ 3,920 13 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the period from June 30, 2011 to October 31, 2011, the Fund’s portfolio turnover rate was 2% of the average value of its portfolio Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in hard asset securities of companies located in Europe and the Pacific Rim.The Fund’s advisor defines hard asset securities as equity and fixed income securities of companies that derive at least 50% of gross revenue or profit from production or distribution of precious metals, natural resources, real estate or other commodities. The Fund’s advisor considers a country to be part of Europe if its index is part of the MSCI European indexes or part of the Pacific Rim if any of its borders touches the Pacific Ocean.The Fund is "non-diversified" under the Investment Company Act of 1940, as amended (the "1940 Act"), which means that it may invest more of its assets in fewer positions than "diversified" mutual funds.The Fund may invest in securities, including sovereign debt securities, denominated in U.S. dollars or in foreign currencies. The Fund may invest without limitation in any one hard asset sector and is not required to invest any portion of its assets in any one hard asset sector.The Fund will invest in large-, mid-, and small-capitalization companies that are considered by the Fund’s advisor to be value oriented and dividend paying companies.The Fund's investments in equity securities will include common stock and may include preferred stock, convertible securities, warrants and options on equities and stock indices.The Fund may also invest in exchange-traded funds ("ETFs"), which are investment companies that invest in portfolios of securities designed to track particular market segments or indices and whose shares are bought and sold on securities exchanges.The Fund may also invest in real estate investment trust (“REITs”) which are securities that sells like a stock on the major exchanges and invests in real estate directly, either through properties or mortgages. The Fund may invest in precious metals and inflation linked floating rate bonds denominated in foreign currencies.The Fund will normally invest in bonds that have remaining maturities at the time of purchase of five years or less, and short duration of less than 1 1/2 years.Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security. Although the Fund may invest in bonds rated in any category, it will primarily invest in investment grade securities. The Fund may use derivatives, such as commodity futures and currency and interest rate futures, as a hedge (to offset risks associated with an investment, currency exposure, or market conditions) and to earn income and enhance returns. In selecting investments for the Fund, the Advisor seeks to identify hard asset securities and other securities in countries and currencies that will be most effective as a hedge against inflation and the U.S. dollar weakness, and provide the best potential for capital appreciation, given the outlook on the economy.In making this determination the Advisor will assess the current world economic climate, and the potential for growth and inflation. The advisor will also attempt to target countries and currencies that it believes will provide long term capital appreciation and provide reliable protection against inflation and U.S. dollar weakness. When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality fixed income securities.When the Fund takes a temporary defensive position, it may not achieve its investment objective. 14 Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk of Equity Securities.Although equity securities have a history of long-term growth in value, their prices fluctuate based on changes in the issuer’s financial condition and prospects and on overall market and economic conditions.The Fund’s share price may be affected by an overall decline in the stock market. In addition, the Fund’s investments may underperform particular sectors of the equity market or the equity market as a whole. Small or Mid-Cap Company Risk.Investments in securities of small and mid-sized companies may involve greater risks than investing in large capitalization companies because small and mid-sized companies generally have limited track records and their shares tend to trade infrequently or in limited volumes. Additionally, investment in common stocks, particularly small and mid-sized company stocks, can be volatile and cause the value of the Fund’s shares to go up and down, sometimes dramatically Market Risk of Fixed Income Securities.The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments.Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities.The Fund’s debt security investments may underperform particular sectors of the debt market or the debt market as a whole. Hard Asset Sectors Risk. The Fund may be subject to greater risks and market fluctuations than a fund whose portfolio has exposure to a broader range of sectors. The Fund may be susceptible to financial, economic, political, or market events, as well as government regulation, impacting hard asset sectors (such as the precious metals, natural resources, and real estate sectors). Precious metals and natural resources securities are at times volatile and there may be sharp fluctuations in prices, even during periods of rising prices. Foreign Investment Risk.Foreign investment risks include foreign security risk, foreign currency risk and foreign sovereign risk.The prices of foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments, and changes in the regulatory environment of foreign countries.Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. The Fund’s investments in securities denominated in foreign currencies are subject to currency risk, which means that the value of those securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar.Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations.The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. Geographic Risk related to Europe.The Fund will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels. Unemployment in Europe has historically been high. Many Eastern European countries continue to move toward market economies, however, their markets remain relatively underdeveloped Geographic Risk related to Pacific Rim.The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; 15 however, it has a higher prevalence of “emerging market” countries as compared to other regions of the world. Such emerging countries can be characterized as having less-developed legal and financial structures, over-extensions of credit, currency devaluations and restrictions, high inflation and unemployment. The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller companies which are inherently more volatile and less liquid than larger companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Emerging Market Risk.Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. Emerging market countries may have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed securities markets and legal systems.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems than the United States. Credit Risk.An issuer of a debt security or counterparty could suffer an adverse change in financial condition that results in a payment default, security downgrade, or inability to meet a financial obligation. Interest Rate Risk.Changes in interest rates will affect the value of the Fund’s investments in fixed income securities and preferred stock.Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Liquidity Risk.Due to a lack of demand in the marketplace or other factors, the Fund may not be able to sell some of the investments that it holds, or may only be able to sell those investments at less than desired prices. This risk may be more pronounced for the Fund’s investments in emerging market countries. Derivatives Risk.To the extent the Fund uses futures, swaps, and other derivatives, it is exposed to additional volatility and potential losses resulting from leverage. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. Non-Diversification Risk.The Fund is non-diversified, which means the Fund may focus its investments in the securities of a comparatively small number of issuers. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. Performance The Fund does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices. Performance information will be available after the Fund has been in operation for one calendar year. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) Portfolio Manager James Nelson, CFA, Portfolio Manager, has been the portfolio manager of the Fund since its inception on June 30, 2011. 16 Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 17 EP China Fund Investment Objective The Fund’s investment objective is long term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” on page 46 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 4.50% Maximum deferred sales charge (load) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee $ 20 Overnight check delivery fee $15 Retirement account annual maintenance fee and full redemption fee requests Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.15% Distribution (Rule 12b-1) fee 0.25% Other expenses 0.60 % Total annual fund operating expenses 2.00 % Expense waiver/reimbursement1 (0. 25 %) Net annual fund operating expenses after fee waiver 1.75% 1 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses, interest, taxes, dividend and interest expense on short positions, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.75% of average daily net assets of the Fund.This agreement is in effect until March 1, 2013, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same. Please note that the figures below are based on the Fund’s net expenses resulting from the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: EP China Fund: One Year Three Years Five Years Ten Years $ 1,026 $ 1,457 $ 2,653 18 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the period from July 1, 2011, through October 31, 2011, the Fund’s portfolio turnover rate was 48 % of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in non-U.S. dollar denominated publicly traded stocks of companies of all capitalizations that are economically tied to China or its special administrative regions.In furtherance of its principal investment strategy, the Fund may purchase shares issued by Chinese companies that are listed on the Shanghai Stock Exchange, the Shenzhen Stock Exchange, the Hong Kong Stock Exchange, or the New York Stock Exchange; shares issued by Hong Kong companies that are owned or controlled by Chinese government bodies and listed on the Hong Kong Stock Exchange; and shares of companies that conduct business in China but are listed in overseas markets.The Fund’s sub-advisor will focus the Fund’s investments in, but not limit them to, dividend-paying Chinese companies. Principal Risks of Investing The Fund’s principal risks are mentioned below.Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk. The Fund’s share price may be affected by sudden declines in the market value of an investment, or by an overall decline in the stock market. In addition, the Fund’s investments may underperform particular sectors of the equity market or the equity market as a whole. Equity Securities Risk. T he value of the equity securities, of U.S. or non-U.S. issuers, held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests.The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund. Foreign Investment Risk . Foreign investment risks include foreign security risk, foreign currency risk and foreign sovereign risk.The prices of foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments, and changes in the regulatory environment of foreign countries.Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. The Fund’s investments in securities denominated in foreign currencies are subject to currency risk, which means that the value of those securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar.Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations.The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. China Specific Risk . There are specific risks associated with investing in China, including the risk of severe political or military disruption.The risk of nationalization, expropriation or confiscation of property may be higher in China than in other countries. In addition, China has a long history of tensions with its neighbors. There have been long-running territorial disputes with several neighbors including the 19 continuing dispute overthe status of Taiwan. Military conflict with other countries could disrupt economic development and could destabilize the entire region. Small or Mid-Cap Company Risk . Investments in securities of small and mid-sized companies may involve greater risks than investing in large capitalization companies because small and mid-sized companies generally have limited track records and their shares tend to trade infrequently or in limited volumes.Additionally, investment in common stocks, particularly small and mid-sized company stocks, can be volatile and cause the value of the Fund’s shares to go up and down, sometimes dramatically. Management Risk. The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s sub-advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund Performance The table below illustrates how the Fund’s average annual total returns for the period indicated compare with the MSCI China Index which the Fund’s advisor considers to be a standard performance benchmark for the Fund’s relative performance. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.Europacfunds.com. Annual Total Return For each calendar year at NAV Highest Calendar Quarter Return at NAV 18.78% Quarter Ended 9/30 /2010 Lowest Calendar Quarter Return at NAV - 26.82 % Quarter Ended 9/30/2011 Average Annual Total Returns as of December 31, 2011 One Year Since Inception (Annualized) (July 31, 2009) Return Before Taxes -35.28% -1.56% Return After Taxes on Distributions* -36.19% -2.30% Return After Taxes on Distributions and Sale of Fund Shares* -33.17% -0.43% MSCI China Index (does not reflect deduction for fees, expenses or taxes) -18.41% -3.83% 20 * After-tax returns are calculated using the historical highest individual federal marginal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The Morgan Stanley Capital International (MSCI) China Index is constructed according to the MSCI Global Investable Market Index (GIMI) family. The MSCI China Index is part of the MSCI Emerging Markets Index. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) is the Fund’s investment advisor.New Sheridan Advisors, Inc. (the “Sub-advisor”) is the Fund’s sub-advisor. Portfolio Manager Russell Hoss, CFA, President and Portfolio Manager of the Sub-advisor, has been the portfolio manager of the Fund since its inception on July 31, 2009.Kevin Shi, CFA, Portfolio Manager of the Sub-advisor, has been the co-portfolio manager of the Fund since November 2011. 21 Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing in such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 22 EP Asia Small Companies Fund Investment Objective The Fund’s investment objective is long term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” on page 46 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 4.50% Maximum deferred sales charge (load) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee $ 20 Overnight check delivery fee $15 Retirement account annual maintenance fee and full redemption fee requests Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.15% Distribution (Rule 12b-1) Fee 0.25% Other expenses 0. 94 % Total annual fund operating expenses 2.34 % Expense waiver/reimbursement1 (0. 59 %) Net annual fund operating expenses after fee waiver 1.75% 1 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses, interest, taxes, dividend and interest expense on short positions, brokerage commissions and extraordinary expenses such as litigation expenses ) do not exceed 1.75% of average daily net assets of the Fund.This agreement is in effect until March 1, 2013, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same. Please note that the figures below are based on the Fund’s net expenses resulting from the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: EP Asia Small Companies Fund: One Year Three Years Five Years Ten Years $ 620 $1,094 $1,593 $ 2,962 23 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the period from December 1, 2010 to October 31, 2011 , the Fund’s portfolio turnover rate was 102% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities of small capitalization companies located in the Asian countries of China, Hong Kong, India, Indonesia, Malaysia, Philippines, Singapore, South Korea, Taiwan, Thailand and Vietnam.The Fund’s sub-advisor defines small companies as those companies with market capitalizations, at the time of investment, of below $3 billion.The Fund’s sub-advisor will focus the Fund’s investments on what the sub-advisor believes are financially sound, stable but growing, and dividend paying small cap companies.The Sub-advisor considers a company to be located in a country if at least 50% of the company’s assets are located in that country.The Fund’s investments in equity securities may include common stock, preferred stocks, convertible stock and warrants. Principal Risks of Investing The Fund’s principal risks are mentioned below.Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk . The Fund’s share price may be affected by sudden declines in the market value of an investment, or by an overall decline in the stock market. In addition, the Fund’s investments may underperform particular sectors of the equity market or the equity market as a whole. Equity Securities Risk. T he value of the equity securities, of U.S. or non-U.S. issuers, held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests.The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund. Foreign Investment Risk . Foreign investment risks include foreign security risk, foreign currency risk and foreign sovereign risk.The prices of foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments, and changes in the regulatory environment of foreign countries.Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. The Fund’s investments in securities denominated in foreign currencies are subject to currency risk, which means that the value of those securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar.Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations.The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. Emerging Market Risk . Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. Emerging market countries may have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed securities markets and legal systems.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems than the United States. 24 Asia Region Risk . There are specific risks associated with investing in the Asia region, including the risk of political, economic, social and religious instability.The Asian region, and particularly China, Japan and South Korea, may be adversely affected by political, military, economic and other factors related to North Korea. In addition, China’s long running conflict over Taiwan, border disputes with many of its neighbors and historically strained relations with Japan could adversely impact economies in the region.The economies of many Asian countries differ from the economies of more developed countries in many respects. Small Company Risk . Investments in securities of small capitalization companies may involve greater risks than investing in large capitalization companies because small sized companies generally have limited track records and their shares tend to trade infrequently or in limited volumes.Additionally, investment in common stocks, particularly small sized company stocks, can be volatile and cause the value of the Fund’s shares to go up and down, sometimes dramatically. Portfolio Turnover Risk . Portfolio turnover risk is the risk that the Fund’s turnover rate may be relatively high.A high turnover rate (100% or more) may lead to higher transaction costs and may result in a greater number of taxable transactions, and it may negatively affect the Fund’s performance. Management Risk . The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s sub-advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund Performance The table below illustrates how the Fund’s average annual total returns for the period indicated compare with the MSCI All Country Asia Ex-Japan Small Cap Index which the Fund’s advisor considers to be a standard performance benchmark for the Fund’s relative performance. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.Europacfunds.com. Annual Total Return For each calendar year at NAV Highest Calendar Quarter Return at NAV 4.79 % Quarter Ended 6 / 30 / 2011 Lowest Calendar Quarter Return at NAV - 22.86 % Quarter Ended 9 / 30 / 2011 25 Average Annual Total Returns as of December 31, 2011 One Year Since Inception (Annualized) (December 1, 2010) Return Before Taxes -23.19 % -21.80 % Return After Taxes on Distributions* -23.25 % -21.85 % Return After Taxes on Distributions and Sale of Fund Shares* -19.63 % -18.47 % MSCI All Country Asia Ex-Japan Small Cap Index (does not reflect deduction for fees, expenses or taxes) -26.89 % -21.59 % * After-tax returns are calculated using the historical highest individual federal marginal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The MSCI All Country Asia Ex-Japan Small Cap Indexis a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of Asia, excluding Japan.The MSCI AC Asia ex Japan Index consists of the following 10 developed and emerging market country indices: China, Hong Kong, India, Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan, and Thailand*. Investment Advisor and Sub-Advisor Euro Pacific Asset Management, LLC (the “Advisor”) is the Fund’s investment advisor.New Sheridan Advisors, Inc. (the “Sub-advisor”) is the Fund’s sub-advisor. Portfolio Manager Russell Hoss, CFA, President and Portfolio Manager of the Sub-advisor, has been the portfolio manager of the Fund since its inception on December 1, 2010. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing in such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 26 EP Latin America Fund Investment Objective The Fund’s investment objective is long term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” on page 46 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 4.50% Maximum deferred sales charge (load) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account annual maintenance fee and redemption fee requests Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.15% Distribution (Rule 12b-1) Fee 0.25% Other expenses 0.77% Total annual fund operating expenses 2.17% Expense waiver/reimbursement1 (0.42%) Net annual fund operating expenses after fee waiver 1.75% 1 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses, interest, taxes, dividend and interest expense on short positions, brokerage commissions and extraordinary expenses such as litigation expense ) do not exceed 1.75% of average daily net assets of the Fund.This agreement is in effect until March 1, 2013, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same. Please note that the figures below are based on the Fund’s net expenses resulting from the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: EP Latin America Fund: One Year Three Years 27 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities ofLatin American companies of any market capitalization. The Fund considers Latin America to include Mexico, Central America and South America.The Fund considers a company to be aLatin Americancompany if the companyis organized in Latin America orit derives at least 50% of its revenues or profits from business activities in Latin America. There are no limits on the geographic allocation of the Fund’s investments within Latin America. The Fund’s sub-advisor, however, anticipates that a substantial portion of the Fund’s investments will be in companies in Brazil, Mexico, Argentina, Colombia, Peru and Chile. The Fund’s equity investments include common stock, preferred stock, and warrants. The Fund may also invest in American depository receipts ("ADRs"), which are certificates issued by U.S. banks representing specified numbers of shares (or one share) in foreign stocks, thatare traded on U.S. exchanges. The Fund is a "non-diversified" fund, which means that the securities laws do not limit the percentage of its assets that it may invest in any one company (subject to certain limitations under the Internal Revenue Code). In selecting the Fund's investments, theFund's sub-advisor uses bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings. Prior to making an investment, thesub-advisor considers factors including, but not limited to: financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. Principal Risks of Investing The Fund’s principal risks are mentioned below.Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk . The Fund’s share price may be affected by sudden declines in the market value of an investment, or by an overall decline in the stock market. In addition, the Fund’s investments may underperform particular sectors of the equity market or the equity market as a whole. Equity Securities Risk . T he value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests.The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund. Foreign Investment Risk . Foreign investment risks include foreign security risk, foreign currency risk and foreign sovereign risk.The prices of foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments, and changes in the regulatory environment of foreign countries.Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. The Fund’s investments in securities denominated in foreign currencies are subject to currency risk, which means that the value of those securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar.Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations.The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing 28 political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. Latin America Region Risk . Because the Fund’s investments will be focused in the Latin America region with a focus in Brazil, Mexico, Argentina, Colombia, Peru and Chile, the Fund's performance is expected to be closely tied to social, political, and economic conditions within these countries and may be more volatile than the performance of funds that invest in more developed countries and regions. In addition the economy of each of these countries is generally characterized by high interest, inflation, and unemployment rates. Currency fluctuations or devaluations in any country can have a significant effect on the entire region. Because commodities such as agricultural products, minerals, oil, and metals represent a significant percentage of exports of many Latin American countries, the economies of those countries are particularly sensitive to fluctuations in commodity prices, currencies and global demand for commodities Emerging Market Risk . The economies of countries in the Latin America region are generally considered emerging market economies.Emerging market countries may have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed securities markets and legal systems.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems than the United States. Small or Mid-Cap Companies Risk . Investments in securities of small and mid-sized companies may involve greater risks than investing in large capitalization companies, because small and mid-sized companies generally have limited track records and their shares tend to trade infrequently or in limited volumes. Non-Diversification Risk . The Fund is non-diversified, which means the Fund may focus its investments in the securities of a comparatively small number of issuers. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. Management Risk . The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s sub-advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund Performance The Fund does not yet have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices. Performance information will be available after the Fund has been in operation for one calendar year. Investment Advisor and Sub-Advisor Euro Pacific Asset Management, LLC (the “Advisor”) is the Fund’s investment advisor.New Sheridan Advisors, Inc. (the “Sub-advisor”) is the Fund’s sub-advisor. Portfolio Managers Russell Hoss, CFA, President and Portfolio Manager, and Richard Hoss, Portfolio Manager, each of the Sub-advisor, have been the portfolio managers of the Fund since its inception on November 1, 2011. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors 29 Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing in such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 30 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES EuroPac International Value Fund Investment Objective The Fund’s investment objective is income and long term capital appreciation.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders . Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies located in Europe and the Pacific Rim.This policy may be changed without shareholder approval upon 60 days’ prior written notice.The Advisor considers a country to be part of Europe if it is part of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.In addition, under normal market conditions the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in non-US companies.The Fund will invest in large-, mid-, and small-capitalization companies that are considered by the Advisor to be value oriented and dividend paying companies.The Fund's investments in equity securities may also include preferred stock, convertible securities, warrants and options on equities and stock indices.The Fund may also invest in ETFs. The Fund seeks to identify countries, and industries within those countries that are best positioned to perform relative to other countries and industries.In making this determination a number of considerations are taken into account such as expectations for change in valuation of foreign currency, changes in world demand for products or services, diversification of foreign trade practices, policy changes of the foreign government, and expectations for fundamental factors such as interest rates, inflation and GDP growth.Following selection of countries and industries, the Fund will use a bottom-up approach to select individual companies. A number of qualitative and quantitative factors are considered when selecting the companies such as dividend yield, valuation versus growth, capital structure, quality of management, corporate governance practices, liquidity, strengths and opportunities versus the peer group, and business specific risk. The Fund also seeks to identify companies with minimal revenue exposure to the US markets.The Fund will generally hold 50 to 60 securities and seeks low portfolio turnover. The Advisor may sell all or a portion of a position when one or more of the following occurs , among other reasons : (1) the Advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since it was purchased; (3) when the Advisor finds better investment opportunities for the Fund or (4) the Fund must meet redemption requests .The Advisor generally will not seek to time the Fund’s purchases and sales based on short-term changes in securities prices. When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality short-term money market instruments.When the Fund takes a temporary defensive position, it may not achieve its investment objective. 31 EuroPac International Bond Fund Investment Objective The Fund’s investment objective is current income and capital appreciation.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders . Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities of issuers located in Europe and the Pacific Rim.The Fund’s advisor considers a country to be part of Europe if it is part of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.Fixed income securities in which the Fund may invest include debt obligations of developed and emerging market governments, their agencies and instrumentalities, corporate debt obligations, mortgage-backed securities, commercial mortgage-backed securities, asset-backed securities, investment grade and non-investment grade corporate debt obligations, and convertible bonds.Corporate debt obligations include corporate bonds, debentures, notes and other similar instruments.Investment grade fixed income securities include securities rated BBB- or higher by Standard & Poor's Corporation ("S&P") or Baa3 or higher by Moody's Investors Service, Inc. ("Moody's") or, if unrated by S&P or Moody's, determined by the Advisor to be of comparable quality.Although the Fund may invest in fixed income securities rated in any category, it will primarily invest in investment grade securities.The Fund may invest in securities, including sovereign debt securities, denominated in U.S. dollars or foreign currencies. The securities in which the Fund invests may pay interest at fixed rates, variable rates, or subject to reset terms. In addition, these securities may make principal payments that are fixed, variable or both. There is no limit on the maturity of any security held by the Fund.Although the Fund’s advisor expects to maintain an intermediate- to long-term weighted average maturity for the Fund, there are no maturity restrictions on the overall portfolio or on individual securities.In addition, the Fund may use derivatives, such as forward contracts and currency and interest rate swaps, as a hedge (to offset risks associated with an investment, currency exposure, or market conditions) and to earn income and enhance returns. The Fund’s advisor will first select foreign currency compositions based on an evaluation of various macroeconomic factors including, but not limited to, relative interest rates, exchange rates, monetary and fiscal policies, and trade and current account balances.Once the advisor establishes currency compositions, it will then select fixed income securities that it believes offer attractive income and/or capital appreciation potential with a reasonable level of risk. The Fund generally invests where relative combinations of fixed-income returns and currency exchange rates appear attractive.The Fund’s advisor may sell securities for a variety of reasons, but in most cases it will be to adjust the portfolio’s average maturity, credit quality or yield, or to change geographic or currency exposures. When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality short-term money market instruments.When the Fund takes a temporary defensive position, it may not achieve its investment objective. 32 EuroPac Hard Asset Fund Investment Objective The Fund’s investment objectives areappreciation of capital and protection against inflation and secondarily current income.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders . Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in hard asset securities of companies located in Europe and the Pacific Rim.The Fund’s advisor defines hard asset securities as equity and fixed income securities of companies that derive at least 50% of gross revenue or profit from production or distribution of precious metals, natural resources, real estate or other commodities. The Fund’s advisor considers a country to be part of Europe if its index is part of the MSCI European indexes or part of the Pacific Rim if any of its borders touches the Pacific Ocean.The Fund is "non-diversified" under the 1940 Act, which means that it may invest more of its assets in fewer positions than "diversified" mutual funds.The Fund may invest in securities, including sovereign debt securities, denominated in U.S. dollars or in foreign currencies. The Fund may invest without limitation in any one hard asset sector and is not required to invest any portion of its assets in any one hard asset sector.The Fund will invest in large-, mid-, and small-capitalization companies that are considered by the Advisor to be value oriented and dividend paying companies.The Fund's investments in equity securities will include common stock and may also include preferred stock, convertible securities, warrants and options on equities and stock indices.The Fund may also invest in ETFs and REITs. The Fund may invest in precious metals and inflation linked floating rate bonds denominated in foreign currencies.The Fund will normally invest in bonds that have remaining maturities at the time of purchase of five years or less, and short duration of less than 1 1/2 years.Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security. Although the Fund may invest in bonds rated in any category, it will primarily invest in investment grade securities.Investment grade fixed income securities include securities rated BBB- or higher by Standard & Poor's Corporation ("S&P") or Baa3 or higher by Moody's Investors Service, Inc. ("Moody's") or, if unrated by S&P or Moody's, are determined by the Advisor to be of comparable quality. In addition, the Fund may use derivatives, such as commodity futures and currency and interest rate futures, as a hedge (to offset risks associated with an investment, currency exposure, or market conditions) and to earn income and enhance returns. In selecting investments for the Fund, the Advisor seeks to identify hard asset securities and other securities in countries and currencies that will be most effective as a hedge against inflation and weakness in the U.S. dollar, and provide the best potential for capital appreciation, given the outlook on the economy.In making this determination the Advisor will assess the current world economic climate, and the potential for growth and inflation. The advisor will also attempt to target countries and currencies that it believes will provide long term capital appreciation and provide reliable protection against inflation and U.S. dollar weakness. When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality fixed income securities.When the Fund takes a temporary defensive position, it may not achieve its investment objective. For longer periods of time, the Fund may hold a substantial cash or cash equivalent position.If the market advances during periods when the Fund is holding a large cash or cash equivalent position, the Fund may not participate to the extent it would have if the Fund had been more fully invested. 33 EP China Fund Investment Objective The Fund’s investment objective is long term capital appreciation.There is no assurance that the Fund will achieve its objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days prior written notice to shareholders . Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in non-U.S. dollar denominated publicly traded stocks of companies of all capitalizations that are economically tied to China or its special administrative regions (SARs).China’s SARs, which currently consist of Hong Kong and Macau, are highly autonomous and largely self-governing sub-national entities of China.The sub-advisor considers a company to be “economically tied” to China or its SARs if the company derives at least 50% of its revenues or profits from business activities in China or its SARs. The Fund will not change its non-fundamental investment strategy unless it gives shareholders at least 60 days’ advance written notice.In furtherance of its principal investment strategy, the Fund may buy the following types of equity securities: · “B” shares – shares issued by Chinese companies that are listed on the Shanghai Stock Exchange or the Shenzhen Stock Exchange; · “H” shares – shares issued by Chinese companies that are listed on the Hong Kong Stock Exchange; · “N” shares – shares issued by Chinese companies that are listed on the New York Stock Exchange; · “Red Chips” – shares issued by Hong Kong companies that are owned and controlled by Chinese government bodies and listed on the Hong Kong Stock Exchange; and · “Overseas Listed” – shares of companies that conduct their business in China but are listed in overseas markets. The Fund’s investments in equity securities may also include common stock, preferred stocks, convertible stock and warrants. The Sub-advisor will focus the Fund’s investments in, but not limit them to, dividend-paying Chinese companies.The Sub-advisor believes the ongoing market deregulation, economic health and growth potential within China has created attractive long-term investment opportunities. Accordingly, the Sub-advisor will select the companies that it believes are best positioned to benefit from these opportunities. The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies.The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings.Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. The Sub-advisor may sell all or a portion of the Fund’s position when one or more of the following occurs , among other reasons : (1) the Sub-advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since the Fund purchased its shares;(3) the Sub-advisor finds better investment opportunities or (4) the Fund must meet redemption requests . 34 When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality short-term money market instruments.When the Fund takes a temporary defensive position, it may not achieve its investment objective.The Fund will not engage in market timing. 35 EP Asia Small Companies Fund Investment Objective The Fund’s investment objective is long term capital appreciation.There is no assurance that the Fund will achieve its objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days prior written notice to shareholders . Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities of small capitalization companies located in the Asian countries of China, Hong Kong, India, Indonesia, Malaysia, Philippines, Singapore, South Korea, Taiwan, Thailand and Vietnam.The Sub-advisor defines small companies as those companies with market capitalizations, at the time of investment, of below $3 billion.The Sub-advisor will focus the Fund’s investments on what the Sub-advisor believes are financially sound, stable but growing, and dividend paying small cap companies.The Sub-advisor considers a company to be located in a country if at least 50% of the company’s assets are located in that country. The Fund will not change its principal investment strategies unless it gives shareholders at least 60 days’ advance written notice.The Fund’s investments in equity securities may include common stock, preferred stocks, convertible stock and warrants. The Sub-advisor believes the ongoing market deregulation, economic health and growth potential within the Asian region has created an attractive long-term investment opportunity. Accordingly, the Sub-advisor will select the companies that it believes are best positioned to benefit from these opportunities. The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies.The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings.Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. The Sub-advisor may sell all or a portion of a position when one or more of the following occurs , among other reasons : (1) the Sub-advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since it was purchased; (3) when the Sub-advisor finds better investment opportunities or (4) the Fund must meet redemption requests . When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality short-term money market instruments.When the Fund takes a temporary defensive position, it may not achieve its investment objective.The Fund will not engage in market timing. 36 EP Latin America Fund Investment Objective The Fund’s investment objective is long term capital appreciation.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders . Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities ofLatin American companies of any market capitalization. The Fund considers Latin America to include Mexico, Central America and South America.The Fund considers a company to be aLatin Americancompany if the companyis organized in Latin America orit derives at least 50% of its revenues or profits from business activities in Latin America. There are no limits on the geographic allocation of the Fund’s investments within Latin America. The Sub-advisor, however, anticipates that a substantial portion of the Fund’s investments will be in companies in Brazil, Mexico, Argentina, Colombia, Peru and Chile. The Fund’s equity investments include common stock, preferred stock, and warrants.The Fund may also invest in ADRs, which are certificates issued by U.S. banks representing specified number of shares (or one share) inforeign stocks that are traded on U.S. exchanges. The Fund is a “non-diversified” fund, which means that the securities laws do not limit the percentage of its assets that it may invest in any one company (subject to certain limitations under the Internal Revenue Code). The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies.The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings.Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. The Fund may sell all or a portion of a position when one or more of the following occurs , among other reasons : (1) the Sub-advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since securities of the company were purchased by the Fund; (3) the Sub-advisor finds better investment opportunities or (4) the Fund must meet redemption requests . From time to time, when current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality short-term money market instruments.When the Fund takes a temporary defensive position, it may not achieve its investment objective.The Fund will not engage in market timing. 37 Principal Risks of Investing in the Funds The Funds’ principal risks are mentioned below. Before you decide whether to invest in a Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. · Market Risk of Equity Securities. The value of the securities held by the Funds may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by a Fund participate, or factors relating to specific companies in which a Fund invests. For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by a Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by a Fund. The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in a Fund.Common stock of an issuer in a Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company's capital structure, in terms of priority to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. · Market Risk of Fixed Income Securities (with respect to the EuroPac International Bond Fund). The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security. The Fund’s debt security investments may underperform particular sectors of the debt market or the debt market as a whole. · Foreign Investment Risk. Foreign investment risks include foreign security risk, foreign currency risk and foreign sovereign risk: Foreign Security Risk . Foreign security risk is the risk that the prices of foreign securities may be more volatile because of economic conditions abroad, political developments, and changes in the regulatory environment.In addition, changes in currency and exchange rates may adversely affect share prices.There also may be less publicly available information about a non-U.S. company than a U.S. company.With respect to some foreign countries, there may be the possibility of expropriation, confiscatory taxation or imposition of other costs and administrative fees on investments and limitations on liquidity of securities.In addition, foreign companies generally are subject to different accounting, auditing and financial reporting standards and practices than U.S. companies.There also may be less government supervision and regulation of foreign broker-dealers, financial institutions, and listed companies than exists in the United States. Geographic Risk related to Europe (with respect to EuroPac International Value Fund, EuroPac International Bond Fund and EuroPac Hard Asset Fund) . These Funds will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels. Unemployment in Europe has historically been high. Many Eastern European countries continue to move toward market economies, however, their markets remain relatively underdeveloped Geographic Risk related to Pacific Rim (with respect to EuroPac International Value Fund, EuroPac International Bond Fund and EuroPac Hard Asset Fund) . These Funds will be more 38 susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of “emerging market” countries as compared to other regions of the world. Such emerging countries can be characterized as having less-developed legal and financial structures, over-extensions of credit, currency devaluations and restrictions, high inflation and unemployment. The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller companies which are inherently more volatile and less liquid than larger companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Geographic Risk related to China (with respect to EP China Fund) .The Chinese government has been reforming economic and market practices and providing a larger sphere for private ownership of property for over 25 years. While these reforms are currently contributing to growth and prosperity, they could be altered or discontinued at any time. Military conflicts, either in response to internal social unrest or conflicts with other countries, could disrupt economic development. China’s long-running conflict over Taiwan remains unresolved, while territorial border disputes persist with several neighboring countries. While economic relations with Japan have deepened, the political relationship between the two countries has become more strained in recent years, which could weaken economic ties. Development of the Chinese economy is also vulnerable to developments on the Korean peninsula. Should political tension increase or military actions be precipitated, it could adversely affect the economy and destabilize the region as a whole. There is also a greater risk involved in currency fluctuations, currency convertibility, interest rate fluctuations and higher rates of inflation. The Chinese government also sometimes takes actions intended to increase or decrease the values of Chinese stocks.The emergence of a domestic consumer class is still at an early stage, making China’s economic health dependent on exports. China’s growing trade surplus with the United States has increased the risk of trade disputes, which could potentially have adverse effects on the country’s management of its currency, as well as on some export-dependent sectors. Social cohesion in China is being tested by growing income inequality, seasonal worker migration, and large-scale environmental degradation. Social instability could threaten China’s political system and economic growth, which could decrease the value of the Fund’s investments. Geographic Risk related to Asia (with respect to EP Asia Small Companies Fund) .The value of the Fund’s assets may be adversely affected by political, economic, social and religious instability; inadequate investor protection; changes in laws or regulations of countries within the Asian region (including countries in which the Fund invests, as well as the broader region); international relations with other nations; natural disasters; corruption and military activity. The Asian region, and particularly China, Japan and South Korea, may be adversely affected by political, military, economic and other factors related to North Korea. In addition, China’s long running conflict over Taiwan, border disputes with many of its neighbors and historically strained relations with Japan could adversely impact economies in the region. The economies of many Asian countries differ from the economies of more developed countries in many respects, such as rate of growth, inflation, capital reinvestment, resource self-sufficiency, financial system stability, the national balance of payments position and sensitivity to changes in global trade. Certain Asian countries are highly dependent upon and may be affected by developments in the United States, Europe and other Asian economies. Geographic Risk related to Latin America (with respect to EP Latin America Fund) .Because the Fund’s investments will be focused in the Latin America region, the Fund's performance is expected to be closely tied to social, political, and economic conditions within this region and may be more volatile than the performance of funds that invest in more developed countries and regions. The economies of the countries in this region are generally considered emerging market economies.High interest, inflation, and unemployment rates generally characterize each economy. Currency devaluations in any country can have a significant effect on the entire region. Because commodities such as 39 agricultural products, minerals, oil, and metals represent a significant percentage of exports of many of these countries, the economies of those countries are particularly sensitive to fluctuations in commodity prices. Foreign Currency Risk . The Fund s’ investments in securities denominated in foreign currencies are subject to currency risk, which means that the value of those securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar. The Funds may invest in foreign currencies to hedge against the risks of variation in currency exchange rates relative to the U.S. dollar. Such strategies, however, involve certain transaction costs and investment risks, including dependence upon the ability of the Advisor or Sub-advisor, as applicable, to predict movements in exchange rates. Some countries in which the Funds may invest may have fixed or managed currencies that are not freely convertible at market rates into the U.S. dollar. Certain currencies may not be internationally traded. Many countries in which the Funds may invest have experienced substantial, and in some periods extremely high, rates of inflation for many years. Inflation and rapid fluctuation in inflation rates may have negative effects on certain economies and securities markets. Moreover, the economies of some countries may differ favorably or unfavorably from the U.S. economy in such respects as the rate of growth of gross domestic product, rate of inflation, capital reinvestment, resource self-sufficiency and balance of payments. Foreign Sovereign Risk . Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations. The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems.It is possible that a foreign sovereign may default on its debt obligations. · Emerging Market Risk. Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. Emerging market countries may have government exchange controls, less market regulation, and less developed securities markets and legal systems.Their economies also depend heavily upon international trade and may be adversely affected by protective trade barriers and the economic conditions of their trading partners.Emerging market countries may have fixed or managed currencies that are not free-floating against the U.S.dollar and may not be traded internationally.Some countries with emerging securities markets have experienced high rates of inflation for many years.Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of certain countries.Emerging securities markets typically have substantially less volume than U.S. markets, securities in these markets are less liquid, and their prices often are more volatile than those of comparable U.S.companies. There may be delays in settling securities transactions in emerging market countries, which could adversely affect a Fund’s ability to make or liquidate investments in those markets in a timely fashion.In addition, it may not be possible for a Fund to find satisfactory custodial services in an emerging market country, which could increase the Fund’s costs and cause delays in the transportation and custody of its investments. · Hard Asset Sectors Risk (with respect to the EuroPac Hard Asset Fund) . The Fund may be subject to greater risks and market fluctuations than a fund whose portfolio has exposure to a broader range of sectors. The Fund may be susceptible to financial, economic, political, or market events, as well as government regulation, impacting the hard asset sectors. Specifically, the metals sector can be affected by sharp price volatility over short periods caused by global economic, financial and political factors, resource availability, government regulation, economic cycles, changes in inflation, interest rates, currency fluctuations, metal sales by governments, central banks or international agencies, investment speculation and fluctuations in industrial and commercial supply and demand. The real estate sector can be affected by possible declines in the value of real estate, possible lack of availability of mortgage funds, extended vacancies of properties, general and local economic conditions, overbuilding, property taxes and operating expenses, natural disasters and changes in interest rates. Precious metals and natural resources securities are at times volatile and there may be sharp fluctuations in prices, even during periods of rising prices. 40 Exposure to the commodities markets, such as precious metals and natural resources, may subject the Fund to greater volatility than investments in traditional securities.Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of factors, including changes in supply and demand relationships, weather, fiscal, monetary and exchange control programs, acts of terrorism, tariffs and international economic, political, military and regulatory developments.The commodity markets are subject to temporary distortions or other disruptions.U.S. futures exchanges and some foreign exchanges have regulations that limit the amount of fluctuation in futures contract prices, which may occur during a single business day.Once a limit price has been reached in a particular contract, no trades may be made at a different price.Limit prices have the effect of precluding trading in a particular contract or forcing the liquidation of contracts at disadvantageous times or prices.These circumstances could adversely affect the value of the Fund's commodity-linked investments. · Small or Mid-Cap Company Risk. Investments in securities of small and mid-sized companies may involve greater risks than investing in large capitalization companies because small and mid-sized companies generally have a limited track record and their shares tend to trade infrequently or in limited volumes.Additionally, investment in common stocks, particularly small and mid-sized company stocks, can be volatile and cause the value of a Fund’s shares to go up and down, sometimes dramatically. · Preferred Stock Risk. Preferred stock is issued with a fixed par value and pays dividends based on a percentage of that par value at a fixed rate.The prices of preferred stocks respond to economic developments such as interest rate changes.Preferred stock generally decreases in value if interest rates rise and increases in value if interest rates fall. · Convertible Securities Risk. Convertible securities are securities that are convertible into or exchangeable for common or preferred stock.The value of convertible securities may be affected by changes in interest rates, the creditworthiness of their issuers, and the ability of those issuers to repay principal and to make interest payments. · Warrants Risk. A warrant gives the holder a right to purchase, at any time during a specified period, a predetermined number of shares of common stock at a fixed price. Unlike convertible debt securities or preferred stock, warrants do not pay fixed dividends.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.In addition, the price of the underlying security may not reach, or have reasonable prospects of reaching, a level at which the warrant can be exercised prudently (in which case the warrant may expire without being exercised, resulting in a loss of the Fund’s entire investment therein). · Credit Risk (with respect to the EuroPac International Bond Fund). A n issuer of a debt security or counterparty could suffer an adverse change in financial condition that results in a payment default, security downgrade, or inability to meet a financial obligation. · Interest Rate Risk (with respect to the EuroPac International Bond Fund). Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities.Like fixed income securities, preferred stock generally decrease in value if interest rates rise and increases in value if interest rates fall.The Fund also will face interest rate risk if it invests in fixed income securities paying no current interest (such as zero coupon securities and principal-only securities), interest-only securities and fixed income securities paying non-cash interest in the form of other securities. · Liquidity Risk. Due to a lack of demand in the marketplace or other factors, a Fund may not be able to sell some or all of the investments that it holds, or may only be able to sell those investments at less than desired prices. This risk may be more pronounced for a Fund’s investments in emerging market countries. 41 · High Yield (“Junk”) Bond Risk (with respect to the EuroPac International Bond Fund) . High yield bonds involve greater risks of default or downgrade and are more volatile than investment-grade securities. High yield bonds involve a greater risk of price declines than investment-grade securities due to actual or perceived changes in an issuer’s creditworthiness. In addition, issuers of high yield bonds may be more susceptible than other issuers to economic downturns, which may result in a weakened capacity of the issuer to make principal or interest payments. High yield bonds are subject to a greaterrisk that the issuer may not be able to pay interest or dividends and ultimately to repay principal upon maturity. Discontinuation of these payments could have a substantial adverse effect on the market value of the security. There is no lower limit on the ratings of high yield securities that may be purchased or held by the Fund. In addition, the Fund may invest in unrated securities. Lower rated securities and unrated equivalents are speculative and may be in default. The secondary markets in which lower-rated securities are traded may be less liquid than the markets for higher-rated securities. A lack of liquidity in the secondary trading markets could adversely affect the price at which the Fund could sell a particular high yield security when necessary to meet liquidity needs or in response to a specific economic event, such as a deterioration in the creditworthiness of the issuer, and could adversely affect and cause large fluctuations in the net asset value of the Fund’s shares. Adverse publicity and investor perceptions may decrease the values and liquidity of high yield securities generally. · Derivatives Risk. ( With respect to the EuroPac International Bond Fund and EuroPac Hard Asset Fund), To the extent a Fund uses futures, swaps, and other derivatives, it is exposed to additional volatility and potential losses resulting from leverage. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. Forward Contracts .The Funds may enter into forward contracts that are not traded on exchanges and may not be regulated. There are no limitations on daily price moves of forward contracts. Banks and other dealers with which the Funds maintain accounts may require that a Fund deposit margin with respect to such trading. The Fund s’ counterparties are not required to continue making markets in such contracts. There have been periods during which certain counterparties have refused to continue to quote prices for forward contracts or have quoted prices with an unusually wide spread (the price at which the counterparty is prepared to buy and that at which it is prepared to sell). Arrangements to trade forward contracts may be made with only one or a few counterparties, and liquidity problems therefore might be greater than if such arrangements were made with numerous counterparties. The imposition of credit controls by governmental authorities might limit such forward trading to less than the amount that the Advisor would otherwise recommend, to the possible detriment of the Fund. Swap Agreements .The Funds may enter into swap agreements. Swap agreements can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structure, swap agreements may increase or decrease a Fund's exposure to long-term or short-term interest rates, foreign currency values, corporate borrowing rates, or other factors such as security prices, baskets of securities, or inflation rates. Swap agreements can take many different forms and are known by a variety of names. The Funds are not limited to any particular form of swap agreement if the Advisor determines that other forms are consistent with the Funds’ investment objective and policies. Swap agreements will tend to shift a Fund's investment exposure from one type of investment to another. For example, if a Fund agrees to exchange payments in dollars for payments in foreign currency, the swap agreement would tend to decrease the Fund's exposure to U.S. interest rates and increase its exposure to foreign currency and interest rates. Depending on how they are used, swap agreements may increase or decrease the overall volatility of the Fund's portfolio. The most significant factor in the performance of swap agreements is the change in the specific interest rate, currency, individual equity values or other factors that determine the amounts of payments due to and from the Fund. If a swap agreement calls for payments by the Fund, the Fund must be prepared to make such payments when due. In addition, the value of a swap 42 agreement is likely to decline if the counterparty's creditworthiness declines.Such a decrease in value might cause the Fund to incur losses. · Options on Stock and Stock Indices Risk. A call option (i.e., the right to purchase a security) is typically purchased in anticipation of an increase in the value of a stock (or stock index) and a put option (i.e., the right to sell a security) is typically purchased in anticipation of a decrease in the value of a stock (or stock index). A Fund will generally be required to pay a premium for owning an option, which may adversely affect the Fund’s performance.The Fund may not fully benefit from or may lose money on options if changes in their value do not correspond as anticipated to changes in the underlying securities.There can be no assurance that a liquid secondary market will exist for any particular option or at any particular time.For instance, there may be insufficient trading interest in certain options or trading halts, trading suspensions, or restrictions on opening transactions or closing transactions imposed by an options exchange.If the Fund is not able to sell an option held in its portfolio, it would have to exercise the option to realize any profit and would incur transaction costs upon the purchase or sale of the underlying securities. · ETF Risks. ETFs are pooled investment vehicles that generally seek to track the performance of specific securities indices.ETFs are listed on stock exchanges and can be traded throughout the day at market-determined prices. Investing in one or more ETFs will generally expose a Fund to the risks associated with owning the underlying securities the ETF is designed to track and to management and other risks associated with the ETF itself The potential lack of liquidity in an ETF could result in its value being more volatile than the underlying portfolio of securities. The level of risk involved in the purchase or sale of ETF shares is generally similar to the risk involved in the purchase or sale of common stock, with the exception that the pricing mechanism for ETF shares is based on a basket of stocks. Disruptions in the markets for the securities underlying ETF shares purchased or sold by a Fund could result in losses on such shares. In addition, as an ETF investor the Fund will bear a proportionate share of an ETF’s fees and expenses, which may adversely affect the Fund’s performance. · Liquidity Risks. Due to a lack of demand in the marketplace or other factors, a Fund may not be able to sell some or all of the investments that it holds, or may only be able to sell those investments at less than desired prices. This risk may be more pronounced for a Fund’s investments in developing countries. · Risks Affecting Specific Issuers. The value of an equity security may decline in response to developments affecting the specific issuer, even if the overall industry or economy is unaffected. These developments may include a variety of factors, such as management problems or corporate disruption, declines in revenues and increases in costs, and factors that affect the issuer’s competitive position. · Non-diversification Risk (with respect to the EuroPac Hard Asset Fund and EP Latin America Fund) . Because a Fund may invest a relatively high percentage of its assets in a limited number of positions, a Fund's performance may be more vulnerable to changes in the market value of a single position and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. · Management Risk. The Funds are actively managed portfolios, and the value of the Funds’ investments may be reduced if management pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which a Fund invests, or otherwise engages in poor selection of investments for a Fund. Portfolio Holdings Information A description of the Funds ’ policies and procedures with respect to the disclosure of the Funds ’ portfolio securities is available in the Funds ’ Statement of Additional Information (“SAI”) dated March 1, 2012.Currently, disclosure of the Funds ’ holdings is required to be made within 60 days of the end of each fiscal quarter, in the Funds ’ Annual Report and Semi-Annual Report to Fund shareholders, or in the quarterly holdings report on Form N-Q, as applicable. 43 MANAGEMENT OF THE FUND S Investment Advisor and Sub-advisor The Advisor, Euro Pacific Asset Management, LLC, is the Funds’ investment advisor and provides investment advisory services to each Fund pursuant to an investment advisory agreement between the Advisor and the Trust (the “Advisory Agreement”).The Advisor was founded in 2009 and its principal address is 4667 MacArthur Blvd., Newport Beach, California.The Advisor is an investment advisor registered with the SEC.James Nelson is the Managing Member and Portfolio Manager of the Advisor. As of February 15, 2012 , the Advisor’s total assets under management were approximately $ 454 million. The Advisor provides the EuroPac Internatonal Value Fund, EuroPac International Bond Fund and the EuroPac Hard Asset Fund s with advice on buying and selling securities .With respect to the EP China Fund, EP Asia Small Companies Fund, and the EP Latin America Fund, the Advisor provides investment advisory services, including: (i)providing research and economic insight to the Sub-advisor; (ii)providing overall supervision for the general management and operations of the Fund; (iii)monitoring and supervising the activities of the Sub-advisor; and (iv)providing related administrative services .The Advisor also furnishes the Fund s with office space and certain administrative services. The EP China Fund, EP Asia Small Companies Fund and EP Latin America Fund’s sub-advisor, New Sheridan Advisors, Inc., 1201 Dove Street, Suite 370, Newport Beach, CA 92660, is an investment adviser registered with the SEC since 2009. The Sub-advisor is responsible for the day-to-day management of the Funds’ portfolio, selection of the Funds’ portfolio investments and supervision of its portfolio transactions subject to the general oversight of the Board and the Advisor. As of February 15, 2012, the Sub-advisor had $XX million in assets under management. For its services, the Advisor is entitled to receive an annual management fee as listed below of each Funds ’ average daily net assets, calculated daily and payable monthly :For the fiscal year ended October 31, 2011, the Advisor received advisory fees, net of fee waivers as follows: Fund Name Management Fee Net of advisory fee waivers EuroPac International Value Fund 1.15% 1.02% EuroPac International Bond Fund 0.60% 0.39% EuroPac Hard Asset Fund 1.15% 0.00% EP China Fund 1.15% 0.89% EP Asia Small Companies Fund 1.15% 0.56% EP Latin America Fund 1.15% n/a Portfolio Manager for EuroPac International Value Fund, EuroPac International Bond Fund, and EuroPac Hard Asset Fund James Nelson is responsible for the day-to-day management of the EuroPac International Value Fund, EuroPac International Bond Fund, and EuroPac Hard Asset Fund. James Nelson, CFA, Managing Member and Portfolio Manager of the Advisor, has served as the portfolio manager of the EuroPac International Value Fund, EuroPac International Bond Fund, and EuroPac Hard Asset Fund since each Fund’s inception.From 2000 through August 2007, Mr. Nelson served as a financial controller with the U.S. Air Force.From July 2007 through September 2008, Mr. Nelson was employed by ROTH Capital Partners as an Associate Equity Research Analyst within the Security and Financial Technology Industries.Since November 2008, Mr. Nelson has served in various roles, including portfolio manager for Euro Pacific Capital and helped form their Wealth Management business. Mr. Nelson also helped form Euro Pacific Asset Management (an affiliate of Euro Pacific Capital) in 2009. 44 Portfolio Managers for EP China Fund, EP Asia Small Companies Fund and EP Latin America Fund Russell E. Hoss and Kevin Shi are the co-managers of the EP China Fund. Russell E. Hoss is manager of the EP Asia Small Companies Fund.Russell E. Hoss and Richard W. Hoss are the co-managers of the EP Latin America Fund. Each portfolio manager has authority over all aspects of his respective Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio construction techniques, portfolio risk assessment and the management of daily cash flows.For the EP China Fund and the EP Latin America Fund, t he respective portfolio managers work as teams in considering securities for selection and implementing portfolio strategies.Mr. Russell Hoss has final approval of all companies in the Funds’ portfolio. Russell E. Hoss, CFA, President and Portfolio Manager of New Sheridan Advisors, Inc., has served as the portfolio manager of EP China Fund, EP Asia Small Companies Fund and EP Latin America Fund since each Funds’ t inception . From 2002 through 2007, Mr. Hoss was employed at Roth Capital Partners, LLC. During his time at Roth Capital Partners, he was a Senior Research Analyst from 2002 to 2005, Director of Equity Research from 2005 to 2006, and Director of Institutional Sales during 2007. Mr. Hoss then served as an Analyst for Alder Capital, LLC in 2008. In 2009, he left to form New Sheridan Advisors, Inc. (formerly Euro Pacific Halter Asia Management, Inc). Richard W. Hoss is the Co-Portfolio Manager of the EP Latin America Fund. From 2007 to 2011, Mr. Hoss was a Senior Research Analyst at Roth Capital Partners where he led research coverage on the Industrials sector. From 1999 to 2006, Mr. Hoss was an aircraft commander for the U.S. Air Force. Mr. Hoss holds a Master of Business Administration degree from the University of Maryland and a Bachelor of Science degree from the United States Air Force Academy. Qi Shi (Kevin), CFA, Portfolio Manager of New Sheridan Advisors, Inc., has served as the co-portfolio manager of the EP China Fund since November 2011. Mr. Shi has been with New Sheridan Advisors as a Senior Research Analyst since 2010. From 2008 to 2009, Mr. Shi was an Equity Analyst at Morgan Stanley (Asia) covering Chinese material companies. Mr. Shi has also worked as a Research Associate at Blackmont Capital in Toronto covering Canadian mining companies during 2006 to 2008 and as a Credit Analyst at Bank of China (Canada) analyzing syndicated loans from 2004 to 2006. Mr. Shi holds a Master of Business Administration degree from the Simon Fraser University and a Bachelor of Science degree from Beijing Polytechnic University . The SAI provides additional information about each portfolio manager’s method of compensation, other accounts managed by the portfolio manager s and each portfolio manager’s ownership of securities in the Fund s . Fund Expenses Each Fund is responsible for its own operating expenses.The Advisor has contractually agreed, however, to waive its fees and/or absorb expenses of each Fund to ensure that the net annual fund operating expenses (excluding taxes, interest, brokerage commissions, acquired fund fees and expenses (as determined in accordance with Form N-1A) expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed the percentage stated the Fund’s expense table. Any reduction in advisory fees or payment of expenses made by the Advisor may be reimbursed by a Fund in subsequent fiscal years if the Advisor so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made for a period of three years from the date the expenses were waived and/or Fund expenses were reimbursed.Any such reimbursement is contingent upon the Board’s subsequent review and ratification of the reimbursed amounts and will not cause the total fee paid to exceed the applicable limitation on Fund expenses. Each Fund must pay current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses. 45 RULE 12B-1 PLAN Rule 12b-1 Plan The Trust has adopted a plan pursuant to Rule 12b-1 of the 1940 Act that allows each Fund to pay distribution fees for the sale and distribution of its shares.The plan provides for the payment of a distribution fee at the annual rate of up to 0.25% of average daily net assets.Since these fees are paid out of each Fund’s assets, these fees will increase the cost of your investment and, over time, may cost you more than paying other types of sales charges. YOUR ACCOUNT WITH THE FUND S Share Price The offering price of each Fund's shares is based upon the net asset value per share (“NAV”) (plus any sales charges, as applicable).The NAV is determined by dividing (a) the difference between the value of the Fund’s securities, cash and other assets and the amount of the Fund’s expenses and liabilities by (b) the number of Fund shares outstanding (assets – liabilities / # of shares NAV). Each NAV takes into account all of the expenses and fees of the Fund, including management fees and administration fees, which are accrued daily. Each Fund’s NAV is typically calculated as of the close of regular trading (generally, 4:00p.m. Eastern Time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business. Each Fund’s NAV may be calculated earlier if trading on the NYSE is restricted or if permitted by the SEC.The NYSE is closed on weekends and most U.S. national holidays.However, foreign securities listed primarily on non-U.S. markets may trade on weekends or other days on which the Fund s do not value their shares, which may significantly affect the Funds ’ NAV s on days when you are not able to buy or sell Fund shares. In certain circumstances, the Fund s employ fair value pricing to ensure greater accuracy in determining daily NAVs and to prevent dilution by frequent traders or market timers who seek to exploit temporary market anomalies.The Board has adopted procedures in the event that the Fund s must utilize fair value pricing, including when reliable market quotations are not readily available, when the Funds ’ pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Advisor, does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable (see the discussion of fair value pricing of foreign securities in the paragraph below).Valuing securities at fair value involves reliance on the judgment of the Board (or a committee thereof), and may result in a different price being used in the calculation of a Funds ’ NAV from quoted or published prices for the same securities.Fair value determinations are made in good faith in accordance with procedures adopted by the Board.There can be no assurance that a Fund will obtain the fair value assigned to a security if it sells the security. Fair value pricing may be applied to foreign securities held by a Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund ’ s NAV is determined.If the event may result in a material adjustment to the price of the Fund ’ s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund ’ s NAV.Other types of portfolio securities that the Fund s may fair value include, but are not limited to:(1)investments that are illiquid or traded infrequently, including “restricted” securities and private placements for which there is no public market; (2) investments for which, in the judgment of the Advisor, the market price is stale; (3)securities of an issuer that has entered into a restructuring; (4)securities for which trading has been halted or suspended; and (5)fixed income securities for which there is not a current market value quotation. 46 Buying Fund Shares To purchase shares of the Fund s , you must invest at least the minimum amount indicated in the following table. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Shares of the Fund s may be purchased by check, by wire transfer of funds via a bank or through an approved financial intermediary (i.e., a supermarket, investment advisor, financial planner or consultant, broker, dealer or other investment professional and their agents) authorized by the Fund s to receive purchase orders.A financial intermediary may charge additional fees and may require higher minimum investments or impose other limitations on buying and selling Fund shares.You may make an initial investment in an amount greater than the minimum amounts shown in the preceding table and the Fund s may, from time to time, reduce or waive the minimum initial investment amounts. The minimum initial investment amount is automatically waived for Fund shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates. In-Kind Purchases and Redemptions Each Fund reserve s the right to accept payment for shares in the form of securities that are permissible investments for the Fund. Each Fund also reserve s the right to pay redemptions by an “in-kind” distribution of securities (instead of cash) from the Fund.In-kind purchases and redemptions are taxable events and may result in the recognition of gain or loss for federal income tax purposes.See the SAI for further information about the terms of these purchases and redemptions. Additional Investments Additional subscriptions in a Fund generally may be made by investing at least the minimum amount shown in the table above.Exceptions may be made at the Trust’s discretion.You may purchase additional shares of a Fund by sending a check together with the investment stub from your most recent account statement to the Fund at the applicable address listed in the table below.Please ensure that you include your account number on the check.If you do not have the investment stub from your account statement, list your name, address and account number on a separate sheet of paper and include it with your check.You may also make additional investments in a Fund by wire transfer of funds or through an approved financial intermediary.The minimum additional investment amount is automatically waived for shares are purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates.Please follow the procedures described in this Prospectus. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.When you open an account, you will be asked for your name, date of birth (for a natural person), your residential address or principal place of business, and mailing address, if different, as well as your Social Security Number or Taxpayer Identification Number.Additional information is required for corporations, partnerships and other entities.Applications without such information will not be considered in good order. Each Fund reserves the right to deny applications if the application is not in good order. This Prospectus should not be considered a solicitation to purchase or as an offer to sell shares of the Fund s in any jurisdiction where it would be unlawful to do so under the laws of that jurisdiction. Automatic Investment Plan If you intend to use the Automatic Investment Plan (“AIP”), you may open your account with the initial minimum investment amount.Once an account has been opened, you may make additional investments in a Fund at regular intervals through the AIP.If elected on your account application, funds can be automatically transferred from your checking or savings account on the 5th, 10th, 15th, 20th or 25th of each month.In order to participate in the AIP, each additional subscription must be at least $250, and your financial institution must be a member of the Automated 47 Clearing House (“ACH”) network.The first AIP purchase will be made 15 days after the Funds ’ transfer agent (the “Transfer Agent”) receives your request in good order.The Transfer Agent will charge a $25 fee for any ACH payment that is rejected by your bank.Your AIP will be terminated if two successive mailings we send to you are returned by the U.S. Postal Service as undeliverable.You may terminate your participation in the AIP at any time by notifying the Transfer Agent at 1-888-558-5851 at least five days prior to the date of the next AIP transfer.The Fund s may modify or terminate the AIP at any time without notice. Timing and Nature of Requests The purchase price you will pay for a Fund’s shares will be the next NAV calculated after the Transfer Agent or your authorized financial intermediary receives your request in good order.“Good order” means that your purchase request includes:(1)the name of the Fund, (2)the dollar amount of shares to be purchased, (3)your purchase application or investment stub, and (4)a check payable to Euro Pac ific Funds.All requests received in good order before 4:00p.m. (Eastern Time) will be processed on that same day.Requests received after 4:00p.m. (Eastern Time) will be transacted at the next business day’s NAV. Methods of Buying Through a broker- dealer or other financial intermediary The Fund s are offered through certain approved financial intermediaries (and their agents).The Fund s are also offered directly.An order placed with a financial intermediary or its authorized agent is treated as if such order were placed directly with a Fund, and will be executed at the next NAV (plus sales charge, if applicable) calculated by the Fund.Your financial intermediary will hold your shares in a pooled account in its (or its agent’s) name.The Fund may pay your financial intermediary (or its agent) to maintain your individual ownership information, maintain required records, and provide other shareholder services.The financial intermediary which offers shares may require payment of additional fees from its individual clients.If you invest through your financial intermediary, the policies and fees may be different than those described in this Prospectus.For example, the financial intermediary may charge transaction fees or set different minimum investments.Your financial intermediary is responsible for processing your order correctly and promptly, keeping you advised of the status of your account, confirming your transactions and ensuring that you receive copies of the Funds ’ Prospectus.Please contact your financial intermediary to see if it is an approved financial intermediary of the Fund s or for additional information. By mail The Fund s will not accept payment in cash, including cashier’s checks.Also, to prevent check fraud, the Fund s will not accept third party checks, Treasury checks, credit card checks, traveler’s checks, money orders or starter checks for the purchase of shares. To buy shares of the Fund s , complete an account application and send it together with your check for the amount you wish to invest in the Fund s to the address indicated below.To make additional investments once you have opened your account, write your account number on the check and send it together with the most recent confirmation statement received from the Transfer Agent.If your check is returned for insufficient funds, your purchase will be canceled and a $20 fee will be assessed against your account by the Transfer Agent. Regular Mail Euro Pac ific Funds P.O. Box 2175 Milwaukee, Wisconsin53201 Overnight Delivery Euro Paci fic Funds 803 West Michigan Street Milwaukee, Wisconsin53233-2301 48 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. By telephone To make additional investments by telephone, you must authorize telephone purchases on your account application.If you have given authorization for telephone transactions and your account has been open for at least 15days, call the Transfer Agent toll-free at 1-888-558-5851 and you will be allowed to move money in amounts of at least $500 from your bank account to the Fund account upon request.Only bank accounts held at U.S. institutions that are ACH members may be used for telephone transactions.If your order is placed before 4:00 p.m. (Eastern Time) shares will be purchased in your account at the NAV determined on that day.For security reasons, requests by telephone will be recorded. By wire To open an account by wire, a completed account application is required before your wire can be accepted.You may mail or send by overnight delivery your account application to the Transfer Agent.Upon receipt of your completed account application form, an account will be established for you.The account number assigned will be required as part of the instruction that should be provided to your bank to send the wire.Your bank must include the name of the Fund, the account number, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: UMB Bank, n.a. ABA Number 101000695 For credit to “ Euro Pac ific Fund s” A/C # 98 718 79348 For further credit to: [ Fund Name] Your account number Name(s) of investor(s) Social security or tax ID numbers Before sending your wire, please contact the Transfer Agent at 1-888-558-5851 to notify it of your intention to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.Your bank may charge a fee for its wiring service. Wired funds must be received prior to 4:00 p.m. (Eastern Time) to be eligible for same day pricing.The Fund s and UMB Bank, n.a. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. 49 Sales Charge Schedule Each Fund is sold at the public offering price, which is the NAV plus an initial maximum sales charge which varies with the amounts you invest as shown in the following chart.This means that part of the funds you contribute to a Fund to purchase Fund shares will be used to pay the sales charge. Your Investment Front-End Sales Charge As a % Of Offering Price* Front-End Sales Charge As a % Of Net Investment Dealer Reallowance As a % Of Offering Price Up to $49,999 4.50% 4.71% 4.00% $50,000-$99,999 4.00% 4.17% 3.50% $100,000-$249,999 3.50% 3.63% 3.00% $250,000-$499,999 2.80% 2.88% 2.50% $500,000-$999,999 2.00% 2.04% 1.70% $1 million or more 1.00% 1.01% 1.00% *The offering price includes the sales charge. Because of rounding in the calculation of front-end sales charges, the actual front-end sales charge paid by an investor may be higher or lower than the percentages noted above.No sales charge is imposed on shares received from reinvestment of dividends or capital gain distributions. Purchase Programs Eligible purchasers of Class A shares also may be entitled to reduced or waived sales charges through certain purchase programs offered by the Fund s . Quantity Discounts. You may be able to lower your sales charges if: · you assure a Fund in writing that you intend to invest at least $50,000 in the Fund over the next 13 months in exchange for a reduced sales charge ("Letter of Intent") (see below); or · the amount of shares you already own in the Fund plus the amount you intend to invest is at least $50,000 ("Cumulative Discount"). By signing a Letter of Intent you can purchase shares of a Fund at a lower sales charge level.Your individual purchases will be made at the reduced sales charge based on the amount you intend to invest over a 13-month period as stated in the Letter of Intent.Any shares purchased within 90 days prior to the date you sign the Letter of Intent may be used as credit toward completion of the stated amount, but the reduced sales charge will only apply to new purchases made on or after the date of the Letter of Intent.Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the Letter of Intent.Shares equal to 4.50% of the amount stated in the Letter of Intent will be held in escrow during the 13-month period.If, at the end of the period, the total net amount invested is less than the amount stated in the Letter of Intent, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual net amounts invested had the Letter of Intent not been in effect.Such amount will be obtained from redemption of the escrowed shares.Any remaining escrowed shares after payment to the Fund of the difference in applicable sales charges will be released to you.If you establish a Letter of Intent with the Fund, you can aggregate your accounts as well as the accounts of your immediate family members. You will need to provide written instructions with respect to the other accounts whose purchases should be considered in fulfillment of the Letter of Intent. The Letter of Intent and Cumulative Discount are intended to let you combine investments made at other times for purposes of calculating your present sales charge. Any time you can use any of these quantity discounts to "move" your investment into a lower sales charge level, it is generally beneficial for you to do so. 50 For purposes of determining whether you are eligible for a reduced sales charge, you and your immediate family members (i.e., your spouse or domestic partner and your children or stepchildren age 21 or younger) may aggregate your investments in a Fund.This includes, for example, investments held in a retirement account, an employee benefit plan, or through a financial advisor other than the one handling your current purchase. These combined investments will be valued at their current offering price to determine whether your current investment amount qualifies for a reduced sales charge. Investors must notify a Fund or an approved financial intermediary at the time of purchase whenever a quantity discount is applicable to purchases and may be required to provide the Fund or an approved financial intermediary with certain information or records to verify your eligibility for a quantity discount.Such information or records may include account statements or other records regarding the shares of the Fund held in all accounts (e.g., retirement accounts) of the investor and other eligible persons which may include accounts held at the Fund or at other approved financial intermediaries.Upon such notification, an investor will pay the sales charge at the lowest applicable sales charge level.Shareholders should retain any records necessary to substantiate the purchase price of the Fund ’ s shares, as the Fund and approved financial intermediary may not retain this information. Information about sales charges can be found on the Funds ’ website www.europacificfunds.comor you can consult with your financial representative. Net Asset Value Purchases. You may be able to buy shares without a sales charge when you are: § reinvesting dividends or distributions; § participating in an investment advisory or agency commission program under which you pay a fee to an investment advisor or other firm for portfolio management or brokerage services; § a client of Euro Pacific Capital, a broker dealer affiliated with the Advisor, as specified below; § a current Trustee of the Trust; or § an employee (including the employee’s spouse, domestic partner, children, grandchildren, parents, grandparents, siblings and any dependent of the employee, as defined in Section 152 of the Internal Revenue Code) of the Advisor or of a broker-dealer authorized to sell shares of the Fund s . A client of Euro Pacific Capital (“EPC”) thatsells any securitiesin order to invest in a Fund, andhas paid brokerage commissions to EPCwith respect to the purchase of such securities within the12 months preceding theeffective date of the purchase of Fund s hares (collectively, "Qualifying Securities"), may purchase shares of the Fund without paying any sales charge on that purchase, if the dollar amount of Fund shares to be purchased is no greater than the dollar amount ofQualifying Securities sold in order to invest in the Fund.Anypurchase of Fund shares in excess ofsuch amount will be subject to the applicable sales charge as set forthin this Prospectus.Your financial advisor or the Transfer Agent can answer your questions and help you determine if you are eligible for a waiver. 51 Selling (Redeeming) Fund Shares Through a broker- dealer or other financial intermediary If you purchased your shares through an approved financial intermediary, your redemption order must be placed through the same financial intermediary.The financial intermediary must receive and transmit your redemption order to the Transfer Agent prior to 4:00p.m. (Eastern Time) for the redemption to be processed at the current day’s NAV.Orders received after 4:00 p.m. (Eastern Time) will be transacted at the next business day’s NAV.Please keep in mind that your financial intermediary may charge additional fees for its services. By mail You may redeem shares purchased directly from the Fund s by mail.Send your written redemption request to Euro Pacific Funds at the address indicated below.Your request must be in good order and contain the Fund name, the name(s) on the account, your account number and the dollar amount or the number of shares to be redeemed.The redemption request must be signed by all shareholders listed on the account.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions, or trust documents indicating proper authorization). Regular Mail Euro Pacific Funds P.O. Box 2175 Milwaukee, Wisconsin53201 Overnight Delivery Euro Pacific Funds 803 West Michigan Street Milwaukee, Wisconsin53233-2301 A Medallion signature guarantee must be included if any of the following situations apply: · You wish to redeem more than $50,000 worth of shares; · When redemption proceeds are sent to any person, address or bank account not on record; · If a change of address was received by the Transfer Agent within the last 15 days; · If ownership is changed on your account; or · When establishing or modifying certain services on your account. 52 By telephone To redeem shares by telephone, call the Fund s at 1-888-558-5851 and specify the amount of money you wish to redeem.You may have a check sent to the address of record, or, if previously established on your account, you may have proceeds sent by wire or electronic funds transfer through the ACH network directly to your bank account.Wire transfers are subject to a $20 fee paid by the shareholder and your bank may charge a fee to receive wired funds. Overnight check delivery is subject to a $15 fee You do not incur any charge when proceeds are sent via the ACH network; however, credit may not be available for two to three business days. If you are authorized to perform telephone transactions (either through your account application form or by subsequent arrangement in writing with the Fund s ), you may redeem shares up to $50,000, by instructing the Fund s by phone at 1-888-558-5851. Unless noted on the initial account application, a Medallion signature guarantee is required of all shareholders in order to qualify for or to change telephone redemption privileges. Note:The Fund s and all of its service providers will not be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the caller must verify the following: · The Fund account number; · The name in which his or her account is registered; · The social security or tax identification number under which the account is registered; and · The address of the account holder, as stated in the account application form. Medallion Signature Guarantee In addition to the situations described above, the Fund s reserve the right to require a Medallion signature guarantee in other instances based on the circumstances relative to the particular situation. Shareholders redeeming their shares by mail should submit written instructions with a Medallion signature guarantee (if you wish to redeem more than $50,000 worth of shares) from an eligible institution acceptable to the Transfer Agent, such as a domestic bank or trust company, broker, dealer, clearing agency or savings association, or from any participant in a Medallion program recognized by the Securities Transfer Association.The three recognized Medallion programs are Securities Transfer Agents Medallion Program, Stock Exchanges Medallion Program and New York Stock Exchange, Inc. Medallion Signature Program.Signature guarantees that are not part of these programs will not be accepted.Participants in Medallion programs are subject to dollar limitations which must be considered when requesting their guarantee. The Transfer Agent may reject any signature guarantee if it believes the transaction would otherwise be improper.A notary public cannot provide a signature guarantee. Systematic Withdrawal Plan You may request that a predetermined dollar amount be sent to you on a monthly or quarterly basis.Your account must maintain a value of at least $2,500 for you to be eligible to participate in the Systematic Withdrawal Plan (“SWP”).The minimum withdrawal amount is $100.If you elect to receive redemptions through the SWP, the relevant Fund will send a check to your address of record, or will send the payment via electronic funds transfer through the ACH network, directly to your bank account.You may request an application for the SWP by calling the Transfer Agent toll-free at 1-888-558-5851.The Fund may modify or terminate the SWP at any time.You may terminate your participation in the SWP by calling the Transfer Agent at least five business days before the next withdrawal. 53 Payment of Redemption Proceeds You may redeem shares of a Fund at a price equal to the NAV next determined after the Transfer Agent and/or authorized agent receives your redemption request in good order.Generally, your redemption request cannot be processed on days the NYSE is closed.All requests received in good order by the Transfer Agent and/or authorized agent before the close of the regular trading session of the NYSE (generally, 4:00p.m. Eastern Time) will usually be sent to the bank you indicate or mailed on the following day to the address of record.In all cases, proceeds will be processed within seven calendar days and sent to you after your redemption request has been received. If you purchase shares using a check and request a redemption before the check has cleared , the Fund will not honor your request . The request will need to be submitted after the check has cleared .Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, a Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists affecting the sale of the Funds ’ securities or making such sale or the fair determination of the value of the Fund ’ s net assets not reasonably practicable; or (3)for such other periods as the SEC may permit for the protection of the Funds ’ shareholders. Other Redemption Information Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax. Redemption requests failing to indicate an election not to have taxes withheld will generally be subject to a 10% federal income tax withholding. In addition, if you are a resident of AR, CA, DE, IA, KS, ME, MA, NE, NC, OK, OR, or VT, state income tax also applies to non-Roth IRA distributions when Federal withholding applies . The Fund s generally pay sale (redemption) proceeds in cash.However, under unusual conditions that make the payment of cash unwise (and for the protection of the Fund ’; s remaining shareholders), a Fund may pay all or part of a shareholder’s redemption proceeds in liquid securities with a market value equal to the redemption price (redemption-in-kind). A Fund may redeem all of the shares held in your account if your balance falls below the Fund ’ s minimum initial investment amount due to your redemption activity.If, within 30days of the Fund ’ s written request, you have not increased your account balance, your shares will be automatically redeemed at the current NAV. A Fun s will not require that your shares be redeemed if the value of your account drops below the investment minimum due to fluctuations of the Fund ’ s NAV. Cost Basis Information As of January 1, 2012, federal law requires that mutual fund companies report their shareholders' cost basis, gain/loss, and holding period to the IRS on the funds’ shareholders’ Consolidated Form 1099s when “covered” shares of the mutual funds are sold. Covered shares are any mutual fund and/or dividend reinvestment plan shares acquired on or after January 1, 2012. Each Fund ha s chosen “first-in, first-out” (FIFO) as its standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing net asset values, and the entire position is not sold at one time. The Funds ’ standing tax lot identification method is the method they will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method. You may choose a method other than the Funds ’ standing method at the time of your purchase or upon the sale of covered shares. Please refer to the appropriate Internal Revenue Service regulations or consult your tax advisor with regard to your personal circumstances. 54 Tools to Combat Frequent Transactions Each Fund discourage s excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Fund ’ s performance. Each Fund take s steps to reduce the frequency and effect of these activities in the Fund.These steps may include monitoring trading activity and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while each Fund make efforts to identify and restrict frequent trading, the Fund s receive purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Fund s seek to exercise their judgment in implementing these tools to the best of their ability in a manner that the Fund s believe is consistent with shareholder interests. Redemption Fee You will be charged a redemption fee of 2.00% of the value of the shares being redeemed if you redeem your shares of a Fund within 30 days of purchase.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from the sale proceeds and is retained by the Fund for the benefit of its remaining shareholders. The fee will not apply to redemptions (i) due to shareholder’s death or disability, (ii) from certain omnibus accounts with systematic or contractual limitations, (iii) of shares acquired through reinvestments of dividends or capital gains distributions, (iv) through certain employer-sponsored retirement plans or employee benefit plans or, with respect to any plan, to comply with minimum distribution requirements, (v) effected pursuant to an automatic non-discretionary rebalancing program, (vi) pursuant to the SWP, or (vii) by the Fund of account falling below the minimum initial investment amount. Each Fund reserve s the right to waive this fee in other circumstances if the Advisor determines that doing so is in the best interests of the Fund. Monitoring Trading Practices The Fund s may monitor trades in an effort to detect short-term trading activities.If, as a result of this monitoring, a Fund believe that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interest of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity, there can be no assurance that the Funds ’ efforts will identify all trades or trading practices that may be considered abusive. 55 General Transaction Policies Some of the following policies are mentioned above.In general, the Fund s reserve the right to: · vary or waive any minimum investment requirement; · refuse, change, discontinue, or temporarily suspend account services, including purchase or telephone redemption privileges, for any reason; · reject any purchase request for any reason (generally, a Fund does this if the purchase is disruptive to the efficient management of the Fund due to the timing of the investment or an investor’s history of excessive trading); · delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect a Fund; and · reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to a Fund, you may be responsible for any fraudulent telephone orders as long as the Fund and/or its service providers have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact a Fund by telephone, you may also mail your request to the Fund at the address listed under “Methods of Buying.” Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. Your broker or other financial intermediary may establish policies that differ from those of the Fund s .For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your broker or other financial intermediary for details. Exchange Privilege.Shareholders may exchange shares of each Fund for shares of another Fund . The amount of the exchange must be equal to or greater than the required minimum initial investment (see “Minimum Investment” table).You may realize either a gain or loss on those shares and will be responsible for paying the appropriate taxes.If you exchange shares through a broker, the broker may charge you a transaction fee.You may exchange shares by sending a written request to the Fund s or by telephone.Be sure that your written request includes the dollar amount or number of shares to be exchanged, the name(s) on the account, the account number(s), and signed by all shareholders on the account.In order to limit expenses, the Fund s reserve the right to limit the total number of exchanges you can make in any year. Fund Information.In order to reduce the amount of mail you receive and to help reduce expenses, we generally send a single copy of any shareholder report and Prospectus to each household. If you do not want the mailing of these documents to be combined with those of other members of your household, please contact your dealer or the transfer agent. 56 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES The Fund s may pay service fees to intermediaries such as banks, broker-dealers, financial advisors or other financial institutions for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Advisor, out of its own resources, and without additional cost to the Fund s or their shareholders, may provide additional cash payments or non-cash compensation to intermediaries that sell shares of the Fund s .These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.The Advisor may pay cash compensation for inclusion of a Fund on a sales list, including a preferred or select sales list, in other sales programs or may pay an expense reimbursement in cases where the intermediary provides shareholder services to the Fund shareholders.The Advisor may also pay cash compensation in the form of finder’s fees that vary depending on the Fund and the dollar amount of the shares sold. DIVIDENDS AND DISTRIBUTIONS The EuroPac International Bond Fund will make distribution of net investment income monthly. The EuroPac International Value Fund and the EuroPac Hard Asset Fund will make distribution of net investment income quarterly.The EP China Fund, EP Asia Small Companies Fund, and the EP Latin America Fund will make distribution of net investment income yearly. Each Fund will make distributions of net capital gains, if any, at least annually, typically in December. A Fund may make an additional payment of dividends or distributions if it deems it desirable at any other time during the year. Some of a Fund ’ s investment income may be subject to foreign income taxes that are withheld at the country of origin.Tax conventions between certain countries and the United States may reduce or eliminate such taxes. If you buy shares of a Fund just before it makes a distribution (on or before the record date), you will receive some of the purchase price back in the form of a taxable distribution. All dividends and distributions will be reinvested in Fund shares unless you choose one of the following options:(1)receive net investment income dividends in cash, while reinvesting capital gain distributions in additional Fund shares; or (2)receive all dividends and distributions in cash.If you wish to change your distribution option, please write to the Transfer Agent before the payment date of the distribution. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if your distribution check has not been cashed for six months, each Fund reserve s the right to reinvest the distribution check in your account at the Fund ’ s then current NAV and to reinvest all subsequent distributions. FEDERAL INCOME TAX CONSEQUENCES The following discussion is very general.Because each shareholder’s circumstances are different and special tax rules may apply, you should consult your tax advisor about your investment in a Fund. You will generally have to pay federal income taxes, as well as any state or local taxes, on distributions received from a Fund, whether paid in cash or reinvested in additional shares.If you sell Fund shares, it is generally considered a taxable event. Distributions of net investment income, other than “qualified dividend income,” and distributions of short-term capital gains, are taxable for federal income tax purposes at ordinary income tax rates.Distributions of net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) are taxable for federal income tax 57 purposes as long-term capital gain, regardless of how long the shareholder has held Fund shares.For taxable years beginning on or before December 31, 2012, distributions reported as qualified dividend income are taxed to individuals and other non-corporate investors at rates applicable to long-term capital gains, provided certain holding period and other requirements are satisfied.Dividends paid by a Fund may qualify in part for the dividend deduction available to corporate shareholders, provided certain holding period and other requirements are satisfied. You may want to avoid buying shares of a Fund just before it declares a distribution (on or before the record date), because such a distribution will be taxable to you even though it may effectively be a return of a portion of your investment. Dividends declared in October, November or December to shareholders of record as of a date in such month and paid during the following January are treated as if received on December 31 of the calendar year when the dividends were declared.Information on the federal income tax status of dividends and distributions is provided annually. If you are neither a citizen nor a resident of the United States, certain dividends you receive from a Fund may be subject to federal withholding tax.To the extent that the Fund ’ s distributions are subject to such withholding, the Fund will withhold federal income tax at the rate of 30% (or such lower rate as may be determined in accordance with any applicable treaty).Dividends that are reported by a Fund as “interest-related dividends” or “short-term capital gain dividends” are generally exempt from such withholding for taxable years of the Fund beginning before January 1, 2012. If you do not provide the Fund s with your correct taxpayer identification number and any required certifications, you will be subject to backup withholding on your redemption proceeds, dividends and other distributions.Backup withholding will not, however, be applied to payments that have been subject to the 30% withholding tax on shareholders who are neither citizens nor residents of the United States.The backup withholding rate is currently 28% and is scheduled to increase to 31% in 2013. FINANCIAL HIGHLIGHTS The following tables are intended to help you understand the Funds’ financial performance. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in a Fund, assuming reinvestments of all dividends and distributions.The financial information for the periods shown has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Funds’ financial statements, is included in the Funds’ annual report, which is available upon request. 58 FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the Period. EuroPac International Value Fund For the Year Ended October 31, 2011 For the period April 7, 2010* to to October 31, 2010 Net asset value, beginning of period $ 10.38 $ 10.00 Income from Investment Operations Net investment income (loss) 0.21 1 0.07 1 Net realized and unrealized gain (loss) on investments (0.50 ) 0.38 Total from investment operations (0.29 ) 0.45 Less Distributions: From net investment income (0.17 ) (0.07 ) From net realized gain - - Total distributions (0.17 ) (0.07 ) Redemption fee proceeds - 2 - 2 Net asset value, end of period $ 9.92 $ 10.38 Total return 3 (2.93 )% 4.57 % 4 Ratios and Supplemental Data Net assets, end of period (000's) $ 77,449 $ 53,027 Ratio of expenses to average net assets Before fees waived and expenses absorbed 1.88 % 2.30 % 5 After fees waived and expenses absorbed 1.75 % 1.75 % 5 Ratio of net investment income to average net assets Before fees waived and expenses absorbed 1.87 % 0.84 % 5 After fees waived and expenses absorbed 1.99 % 1.39 % 5 Portfolio turnover rate 27 % 13 % 4 * Commencement of operations. ** Fiscal year changed to October 31, effective July 1, 2011. 1 Calculated based on average shares outstanding. 2 Less than $0.01. 3 Does not include payment of maximum sales charge of 4.50%.If the sales charges were included, total return would be lower. 4 Not annualized. 5 Annualized. 59 FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the Period. EuroPac International EuroPac Hard Bond Fund Asset Fund For the period November 15, 2010* to For the period June 30, 2011* to October 31, 2011 October 31, 2011 Net asset value, beginning of period $ 10.00 $ 10.00 Income from Investment Operations Net investment income (loss) 0.19 1 (0.01 ) 1 Net realized and unrealized gain (loss) on investments 0.38 (0.33 ) Total from investment operations 0.57 (0.34 ) Less Distributions: From net investment income (0.20 ) - From net realized gain - - Total distributions (0.20 ) - Redemption fee proceeds - 2 - 2 Net asset value, end of period $ 10.37 $ 9.66 Total return 3 5.72 %
